Case: 21-20593     Document: 00516259184          Page: 1    Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 29, 2022
                                   No. 21-20593
                                                                       Lyle W. Cayce
                                                                            Clerk
   Vernon King, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   Jeffery S. Richardson; Terry Bursoh, Assistant Warden;
   Tracy Hutto, Assistant Warden; Ms. Alla, Mailroom Supervisor,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-2952


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Vernon King, Jr., Texas prisoner # 590316, moves for authorization to
   proceed in forma pauperis (IFP) after the dismissal of his 42 U.S.C. § 1983
   complaint under 28 U.S.C. § 1915(g). King has failed to show that he should
   be allowed to proceed IFP on appeal under § 1915(g) or that his appeal of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20593      Document: 00516259184           Page: 2     Date Filed: 03/29/2022




                                     No. 21-20593


   district court’s judgment presents a nonfrivolous issue. See Banos v. O’Guin,
   144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982). The motion for leave to proceed IFP is denied. King’s motion to
   appoint counsel likewise is denied.
          The facts surrounding the IFP decision are inextricably intertwined
   with the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed
   as frivolous. See 5th Cir. R. 42.2
          The district court in which King filed his instant complaint previously
   sanctioned him $200 and barred him from filing further suits without first
   receiving permission from a judicial officer. See King v. Carter, No. 4:17-CV-
   832 (S.D. Tex. Nov. 13, 2017) (unpublished). There is no indication that
   King paid the sanction or received permission to file the instant complaint.
   In light of King’s history, he is ordered to pay a sanction of $300 to the clerk
   of court, and he is barred from filing any pleading in this court or any court
   subject to this court’s jurisdiction until the sanction is paid in full, unless he
   obtains leave of the court in which he seeks to file such pleading. King is
   warned that the filing of repetitive or frivolous pleadings in this court or any
   court subject to this court’s jurisdiction could result in additional sanctions.
   He is directed to review all pending matters and to move to dismiss any that
   are frivolous, repetitive, or otherwise abusive.
          MOTIONS           DENIED;            APPEAL         DISMISSED          AS
   FRIVOLOUS; SANCTION IMPOSED; SANCTION WARNING
   ISSUED.




                                           2